TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 21, 2021



                                       NO. 03-21-00161-CV


                      Office of the Attorney General of Texas, Appellant

                                                  v.

 James Blake Brickman, J. Mark Penley, David Maxwell, and Ryan M. Vassar, Appellees




         APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
               AFFIRMED -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the judgment signed by the trial court on March 23, 2021. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.